               UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF FLORIDA
                    ORLANDO DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                     Case No: 6:20-cr-98-Orl-41-EJK

JOHN WESLEY MOBLEY, JR.,

      Defendant.
                                   /

              MOTION TO PRECLUDE IRRELEVANT
               AND INFLAMMATORY EVIDENCE

      The Court is asked to preclude a BB gun, a pair of handcuffs, and

the video tape of Mr. Mobley’s arrest.      None are relevant; all are

inflammatory; and the statements in the video were obtained in violation

of Miranda.

      The Court is further asked to preclude testimony that an officer

pondered that Mr. Mobley might be “seeking revenge.”            This is

speculative and inflammatory.

      The government opposes this motion.




                                   1
                           MEMORANDUM

                                 FACTS

       The government accuses Mr. Mobely, Doc. 12 (indictment), of

impersonating a United States Marshal at 7:25 in evening on May 31,

2020, during the Black Lives Matter protest at Westmoreland and Long

Streets in Orlando.   According to an Undercover for Orlando Police, Mr.

Mobley got out of his car to roust protestors who were blocking his way

by displaying a U.S. Marshall badge and asking them if they wanted to

“get arrested” or “go to jail.” Mr. Mobley was not encountered at this

time and allowed to go about his business.

       At 8:44 that night, Mr. Mobley is spotted again by this Undercover

at Garland and Washington Streets wearing what appeared to be a

firearm.   She called for marked units to contact Mr. Mobley.   She was

“thinking that Mobley wanted to seek out revenge against the

protestors.”   Turns out the firearm, which looks like a glock, is a BB

gun.

       In short order, Mr. Mobley is surrounded by uniformed Orlando

Police officers mainly on bicycles.   What follows was captured on a 12-

minute video provided as an exhibit under separate cover.    Repeatedly

                                      2
police shouts ring out, “surround him! surround him!”        He is promptly

rear-cuffed and told repeatedly that he is being detained.    Over and over

a policeman loudly commands Mr. Mobley not to “tense up -- don’t tense

up.”   Mr. Mobley pleads, “I’m not resisting; I’m not resisting.”       No

Miranda warnings were ever given.

       Mr. Mobley is taken to a marked Orlando police car and placed in

the back.   The police also find a pair handcuffs on Mr. Mobley and the

U.S. Marshall badge. Mr. Mobley tried to hide the badge.        Throughout

this encounter numerous officers are engaging Mr. Mobley in

conversation, telling him his “not smart,” and asking, “why do people

know you have” the BB gun?       Mr. Mobley replies with statements like

“its just a BB gun,” “I just wanted to look like you guys,” and “I just

wanted to help.”    Note, there is no evidence that anyone even saw the

BB gun, except the Undercover, let alone that Mr. Mobley displayed it.

Furthermore, Mr. Mobley appears to have urinated on himself, though

he says it is from a water bottle.

                        LAW AND ARGUMENT

       “Evidence is relevant if: a) it has any tendency to make a fact more


                                     3
or less probable than it would be without the evidence; and (b) the fact is

of consequence in determining the action.” Rule 401, Fed.R.Evid.

      “The court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following:

unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.” Rule 403,

Fed.R.Evid.

      Once a person is in custody, even answers to rhetorical questions

obtained without the Miranda warning should be suppressed. Jacobs

v. Singletary, 952 F.2d 1282 (11th Cir. 1992). In Jacobs, the defendant’s

answer, “we had no choice,” to the rhetorical question, “do you like

shooting cops,” should have been suppressed.

      The statements obtained during the arrest and the video of the

arrest are not related to the incident that occurred an hour and 19

minutes earlier. They are not relevant. Mr. Mobley was never even

asked about the earlier incident. The video and the statements involve

Mr. Mobley’s possession of a BB gun. Mr. Mobley did not use the BB

gun or the handcuffs to impersonate a U.S. Marshall.          There is no


                                    4
evidence or allegation that he displayed these items to portray himself

to be a U.S. Marshall. Use of these items would serve only to depict Mr.

Mobley in a bad light. They do not tell us anything about whether or

not he displayed a U.S. Marshall badge to protestors an hour and 19

minutes earlier.

      The video is inflammatory, depicting Mr. Mobley as some sort of

hardened criminal who had to be literally surround by officers and who

urinated on himself. The issue is whether Mr. Mobley displayed a U.S.

Marshall badge to protestors much earlier in the evening; it is not about

his wearing of a BB bun.     That Mr. Mobley tried to hide the badge

cannot be chalked up to consciousness of guilt about the incident from

an hour and 19 minutes earlier because he has no idea that an

Undercover alleges that he displayed it then.

      Loudly, Mr. Mobley is told repeatedly that he is being detained.

He is immediately reared cuffed and placed in the back of a patrol car.

It cannot be seriously disputed that he was in custody. He was never

advised of his Miranda rights, yet, the officers continue to engage him in

conversation asking him why people know he has the BB gun, which is


                                    5
not really accurate, telling him he is not smart, among other

encouragements to him to talk – all in violation of Miranda. Like the

rhetorical question in Jacobs, the officers here cajole Mr. Mobley to keep

talking. Furthermore, Mr. Mobley is making statements in a context

that is not related to the earlier incident and for which a jury could be

confused.

      The Court is asked to preclude the video, the BB gun, and the

handcuffs. They are not relevant; they are unduly prejudicial, and the

statements were obtained in violation of a Miranda.

      The Court is also asked to preclude the speculation that Mr.

Mobley was “seeking revenge.”



                                     JAMES T. SKUTHAN
                                     ACTING FEDERAL DEFENDER

                                     /s/ Michael S. Ryan
                                     Michael S. Ryan
                                     Assistant Federal Defender
                                     Arizona Bar No. 0018139
                                     201 S. Orange Avenue, Suite 300
                                     Orlando, FL 32801
                                     Telephone: 407-648-6338
                                     Fax: 407-648-6095
                                     E-Mail: Michael_Ryan@fd.org

                                    6
                    CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that undersigned electronically filed the

foregoing with the Clerk of Court (CM/ECF) by using the CM/ECF

system which will send a notice of electronic filing to John M. Gardella,

Assistant United States Attorney, this 4th day of December 2020.


                                    /s/ Michael S. Ryan
                                    Attorney for Defendant




                                    7
